181 F.2d 600
Matter of YULETIDE DEVELOPMENT CORPORATION, Debtor-Appellant.
No. 220.
Docket 21632.
United States Court of Appeals Second Circuit.
Argued May 11, 1950.
Decided May 11, 1950.

Before SWAN, A. N. HAND and CHASE, Circuit Judges.
Appeal from United States District Court for the Northern District of New York.
Brown, Hubbard, Felt & Fuller, Utica, Moses G. Hubbard, Utica, of counsel, for debtor-appellant.
Egan & Weitzner, Fred S. Weitzner, New York City, of counsel, for creditor-appellee, Investors Diversified Service, Inc.
PER CURIAM.


1
Order affirmed in open court.